DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo’623 (US 2018/0155623).1
	Claims 1 and 2:  Guo’623 teach a semiconductor nanoparticle of InP/ZnSxSex-1 nanostructures, wherein 0.25≤x≤0.75, and in particular x=0.5 (para. 0119).  Besides ZnSSe shell, Guo also mentions ZnSeTe as equivalent (para. 0118).  Therefore, it 
	Claim 3:  Guo exemplifies a shell comprising two layers: ZnSSe and ZnS (i.e. ZnSSe/ZnS) comprising at most 1 monolayer-thick of ZnSSe, which is about 0.3 nm each, and 3 monolayers of ZnS, which is about 3 nm each, (Guo, para. 0019).  Thus the shell would result in a total of 1.2 nm which is substantially about the same as the claimed thickness of 1.5 nm.  In addition, Guo teaches method of controlling the thickness of the shell layers by controlling the amount of precursor provided (Guo, para. 0024).  Therefore, it would have been obvious of choice to vary the thickness of the shell layer as desired within the thickness range as claimed because Applicant has not stated whether the shell thickness of the claimed range is for any critical purpose or to solve any particular problem.
	Claims 4-5:  Guo teaches a multiple shell over the InP base including ZnSSe/ZnS and ZnSeTe/ZnS as equivalents (para. 0118-0119).  Therefore, Guo envisions a multilayered shell wherein the outermost layer is ZnS.  
	
	


	Claim 8:  The nanostructure also a full width at half maximum (“FWHM”) of 40 nm or less (Guo, para. 0119) .  Therefore, it is expected the nanostructure of InP/ZnSeTe/ZnS also exhibits FWHM within the same range as Guo teaches them as equivalents (Guo, para. 0118).
	Claim 9:  Guo teaches InP/ZnSeTe/ZnS as discussed in claims 1-7 above.  Thus the nanostructures taught by Guo have the same composition and structure as claimed; therefore, it is expected that the nanostructures of Guo exhibit the same quantum yield rate change as claimed.  
	Claim 10:  The nanostructures of Guo are Cd-free (See claims 1-7 above); therefore, the content of Cd in the semiconductor nanoparticles is necessarily well below 100 ppm.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claims 1-5 and 7-10 above, and further in view of Zhao et al (US-2017/0110625).
	Guo teaches the semiconductor nanostructures of claimed invention as discussed above.  However, Guo does not teach an outermost shell comprising an oxide.  Zhao teaches insulating semiconductor nanoparticles with a metal oxide layer in order to extend the lifetime of the semiconductor nanocrystals (quantum dots) (Zhao, para. 0002, 0011 and 0036).  In light of Zhao’s teaching, the PHOSITA would have been motivated to further insulate the semiconductor nanostructures of Guo by with a layer of metal oxide for the purpose of protecting and extending the life of the semiconductor nanostructures.

Allowable Subject Matter
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references of record teach the specific nanoparticles of .  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        


September 30, 2021


    
        
            
        
            
        
            
        
            
    

    
        1 Copy provided by Applicant.